State of New York                                             MEMORANDUM
Court of Appeals                                         This memorandum is uncorrected and subject to
                                                       revision before publication in the New York Reports.




 No. 31 SSM 32
 Julia Bonem,
         Appellant,
      v.
 William Penn Life Insurance
 Company of New York,
         Respondent.




 Submitted by Evan S. Schwartz, for appellant.
 Submitted by Robert D. Meade, for respondent.




 MEMORANDUM:

       The order of the Appellate Division should be affirmed, with costs.

       In 2002, plaintiff’s husband—the decedent—purchased a life insurance policy from

 defendant William Penn Life Insurance Company of New York. The policy provides that




                                          -1-
                                            -2-                                  SSM No. 32

“[t]he due date for the first premium is the Date of Issue,” identified as January 14, 2002,

and the due date for subsequent premiums is “the day after the end of the period for which

the previous premium was paid.” The policy further provides that premiums are payable

as shown in a policy schedule, which also identifies the “premium due date” as January

14th. According to the terms of the policy, premiums must be paid by the due date of

January 14th or the end of a 31-day grace period following that date, after which policy

coverage lapses. For 15 years, the parties abided by that premium date. Despite notice

advising decedent that the premium was due January 14th, 2018, decedent failed to pay by

that date or within the next 31 days. Decedent died on February 26, 2018 without having

remitted payment, and defendant subsequently denied plaintiff’s claim for benefits on the

basis that the policy had lapsed prior to decedent’s death.

       Plaintiff is not entitled to benefits under the policy. The terms of the policy clearly

and unambiguously tie the due date of the annual premium to the date of issue, January 14,

2002, and expressly state that January 14 is the premium due date. That the insurance

policy uses the term “annual” but the premium payment period—which runs from January

14th, the “Date of Issue” and “premium due date”—may not cover a full year creates no

ambiguity in light of the clear policy language identifying January 14th as the “premium

due date” (see Goldman v Metro. Life Ins. Co., 5 NY3d 561, 571 [2005]). Furthermore,

any claimed ambiguity in the definition of “policy date” is irrelevant inasmuch as the policy

does not tie the premium due date to the “policy date” but, rather, the date of issue, which

is January 14th. Because the insured failed to pay the 2018 premium by January 14, 2018

or within the 31-day grace period, the policy lapsed prior to the insured’s death.

                                            -2-
WILSON, J. (dissenting):

       Verba chartarum fortuis accipiuntur contra proferentem. The words of a contract

will be construed strongly against the party who offered it. Not only does that legal maxim

date back a few millennia, but it is a longstanding fixture of New York law: “if there is a

reasonable doubt as to the meaning or application of this clause, it should be construed

                                           -1-
                                             -2-                                  SSM No. 32

most favorably to the insured, because the insurer prepared and executed the contract and

is responsible for the language used” (Halpin v Ins. Co. of N. Am., 120 NY 73, 78 [1890]

[citations omitted]; see also J.P. Morgan Sec. Inc. v Vigilant Ins. Co., 2021 NY Slip Op

06528, *3 [contracts must be interpreted “with any ambiguities construed against the

insurer and in favor of the insured”]). That doctrine is recognized by every state of the

Union, the District of Columbia, and courts in the U.S. territories; it is also well established

around the world.1 Where large companies engage teams of lawyers to draft lengthy,

impenetrable take-it-or-leave-it contracts presented to consumers, the doctrine promotes

an essential legal concept: fairness.

       In January 2002, Michael Dzialo, then 39 years old and married with two children,

purchased a $1 million life insurance policy for their security from the William Penn Life




1
  See Williston on Contracts, § 49:15 at nn.1-6 (4d ed 2021) (collecting cases from all but
three states); Georgia Farm Bureau Mut. Ins. Co. v Meyers, 548 SE2d 67, 69 (Ga 2001);
Connors v Government Employees Ins. Co., 113 A3d 595, 604-05 (Md 2015); North
Pacific Ins. Co. v Hamilton, 22 P3d 739, 741 (Ore 2001); Carlyle Inv. Mgt. LLC v Ace
American Ins. Co., 131 A3d 886, 895 (DC 2016); National Union Fire Ins., Co. of
Pittsburgh, Pa. v Guam Housing & Urban Renewal Auth., 2003 Guam 19 (2003);
Ishimatu v Royal Crown Ins. Corp., 2010 MP 8 (2010) (Northern Mariana Islands);
Torres v Estado Libre Asociado de Puerto Rico, 130 DPR 640 (1992) (Puerto Rico);
UNIDROIT Principles of Intl. Commercial Contracts § 4.6 (2016); The Principles of
European Contract Law § 5:103 (2002); Halford v Price 105 CLR 23 (1960) (High Court
of Australia, Opinion of Dixon, C.J.) (Australia); Co-Operators Life Ins. Co. v Randolph
Charles Gibbons & Canadian Life and Health Ins. Assn. Inc., 3 SCR 609, 618 (2009)
(Canada); Bank Of India & Anr. V. K.mohandas & Ors. Insc 632 (2009) (India); Dillon
Eustace, 1 Intl. Ins. Law & Regulation § 23:20 (2021) (Ireland); S. Radhakrishnan, 2 Intl.
Ins. Law & Regulation § 32:16 (2021) (Malaysia); Julita Zimoch-Tucholka, 1 Intl. Ins.
Law & Regulation § 40:14 (2021) (Poland); Cairns (Pty.) Ltd. v Playdon & Co. Ltd. 1948
(3) SA 99 (A) at 121-123 (South Africa); Pelin Baysal & Ilgaz Önder, 2 Intl. Ins. Law &
Regulation § 50:14 (2021) (Turkey).
                                             -2-
                                              -3-                                  SSM No. 32

Insurance Company of New York. When applying for coverage, the sole reason he gave

for deciding to purchase life insurance was “family protection”. He dutifully paid the

premiums. Sixteen years later, he died. Upon his death, Ms. Bonem, his wife, sought to

collect on the policy. The insurance company rejected her claim on the ground that Mr.

Dzialo missed the payment due shortly before his death, resulting in the policy’s automatic

termination.

       Ms. Bonem’s entitlement to recover under the insurance policy depends entirely on

the proper interpretation of its terms. Under William Penn’s interpretation, Mr. Dzialo’s

payment was due 12 days before his death; when he failed to make that payment, the policy

lapsed. Under Ms. Bonem’s interpretation, Mr. Dzialo’s final payment was not yet due,

keeping the policy intact. Both interpretations are plausible, which means the life insurance

contract is ambiguous. Because the policy is ambiguous, Ms. Bonem wins. The insurer can

protect itself going forward by improving its form contract. That is how the doctrine of

contra proferentem advances both fairness and efficiency.

                                               I

       The parties agree to the following: (1) the life insurance contract states that the entire

policy lapses after the due date of an unpaid premium, but also provides a 31-day grace

period beyond the due date for premium payments, during which the contract remains in

full force; (2) Mr. Dzialo made his first premium payment on January 31, 2002, the date

the policy was executed; (3) the policy provides that it would “not take effect until it has

been delivered and the first premium has been paid”; and (4) Mr. Dzialo died on February

26, 2018.

                                              -3-
                                              -4-                                  SSM No. 32

       The insurer interprets the policy as requiring payment on January 14 of each year,

with a grace period that allowed payment through February 14. Its interpretation relies on

a provision on a page entitled, “Schedule of Benefits and Premiums,” which lists

“01/14” as the “Premium Due Date.” That interpretation is plausible. Were that all the

policy said, the insurer should prevail.

       However, the policy contains terms that support Ms. Bonem’s interpretation. 2 The

section of the policy entitled “Premium Payment” states:

       “The due date for the first premium is the Date of Issue. The first premium
       must be paid to the agent with the application or upon delivery of the
       contract. The due date for each premium after the first is the day after the end
       of the period for which the previous premium was paid.”

The contract thus makes a clear distinction between the date for the first premium (the Date

of Issue—a defined term), and the date for subsequent payments. It would have been simple

to say that the due date for each premium after the first is the yearly anniversary of the Date

of Issue, but that is not what the policy says. Instead, it says that the due date for subsequent

premiums is the “day after the end of the period for which the previous premium was paid.”

       The policy coverage is plainly for a year at a time: it is repeatedly described as

“annual.” The policy states: “This contract will not take effect until it has been delivered

and the first premium has been paid.” The application, which by its terms “shall be attached

to and made a part of any policy to be issued,” states in bold type: “no insurance shall

take effect until the policy has been physically delivered and the first full premium


2
 It is also bears note that the “Premium Due Date” is not among the defined terms in the
policy and does not appear within the body of the contract, but appears only on a page
preceding the definitions and body of the contract.
                                              -4-
                                             -5-                                 SSM No. 32

paid”. There is no dispute that the policy did not go into effect until January 31, 2002,

when Mr. Dzialo met with the agent, signed the policy, and delivered the first payment.

Ms. Bonem’s argument is also plausible: when, on January 31, 2002, her husband signed

the policy and paid the first premium, he purchased a year of coverage, ending January 30,

2003. By the terms of the policy, his next payment, and all subsequent payments, were due

on “the day after the end of the period for which the previous premium was paid”—that is,

January 31. Tacking on the 31-day grace period, the policy had not expired on the date Mr.

Dzialo passed away. The insurer does not dispute that, if Ms. Bonem’s interpretation is

correct, she is entitled to recover under the policy.

       The majority asserts that “any claimed ambiguity in the definition of ‘policy date’

is irrelevant inasmuch as the policy does not tie the premium due date to the ‘policy date’

but, rather, the date of issue, which is January 14th” (majority op at 2). To the contrary, the

“Policy Date” determines the due date for the allegedly missed payment. The policy makes

clear that the “due date for the first premium is the Date of Issue” but the due date for

subsequent premiums is the “day after the end of the period for which the previous

premium was paid” (emphasis added). The policy then goes on to specify that “[c]ontract

years and anniversaries will be determined from the Policy Date,” and the “Policy Date” is

defined as the date “shown in the Schedule, and is the date on which the contract goes into

effect.” Although the “policy date” shown in the Schedule is January 14—which favors the

insurer’s interpretation, the “date on which the contract goes into effect” is January 31—

which favors Ms. Bonem. Clearly, the “Policy Date” cannot be two different dates; that



                                             -5-
                                             -6-                                 SSM No. 32

ambiguity—entirely the creation of the insurer—must be resolved against the insurer, such

that “contract years and anniversaries” would run from January 31, not January 14.3

                                              II

       I think that Ms. Bonem’s interpretation of the policy is the better of the two, but that

does not matter. Both parties offer reasonable interpretations of the life insurance contract.

We must then interpret the contract in favor of the insured—in this case, in favor of Ms.

Bonem. We have repeatedly emphasized that insurance policies are “written by the insurer

and any ambiguity is to be resolved against it” (Greaves v Public Serv. Mult. Ins. Co., 5

NY2d 120, 125 [1959]; Sperling v Great American Indemnity Co., 7 NY2d 442 [1960]).

In such cases, the ambiguity must be “construed in favor of the insured” (White v

Continental Cas. Co., 9 NY3d 264, 267 [2007], citing United States Fid. & Guar. Co. v

Annunziata, 67 NY2d 229, 232 [1986]).

       Mostow v State Farm Ins. Companies (88 NY2d 321 [1996]) illustrates that

principle well. In Mostow, two people were injured in a car accident. The policy under



3
  The majority cites Goldman v Metro. Life Ins. Co. (5 NY3d 561, 571 [2005]) for its
claim that the insurance policy’s use of the word “annual” does not create ambiguity even
though the insurer’s interpretation of the policy would mean that the initial annual policy
premium purchased less than a full year of coverage (majority op at 2). Goldman is
inapposite. In that case, policyholders had the option, clearly spelled out in the policy, of
paying at the time of application and obtaining a full year of coverage, or paying after the
insurer had accepted the application and receiving coverage from that point. The
policyholders in Goldman relied on the use of the word “annual” in their agreements to
attempt to overcome the plain language; here, the policy plainly distinguishes between
the method of determining the due date for the first payment and the method for
determining the due date for subsequent payments, and introduces ambiguity as to the
latter. We interpret contracts based on the language of the contract at issue, not the
language of contracts between some other parties in some prior case.
                                             -6-
                                             -7-                                 SSM No. 32

which they sought coverage contained a liability limit of “$100,000 each person, $300,000

each accident” (id. at 323-24). The insurer argued that a $190,000 award to one of the

accident victims must be reduced to $100,000 under the per-person limit of the policy. We

noted that the policy did not contain any language deeming the $300,000 per accident limit

“subject to” the $100,000 per person limit, which made the policy language “susceptible

to two reasonable interpretations” (id. at 325). Because “ambiguities in an insurance policy

should be construed in favor of the insured and against the insurer, [who is] the drafter of

the policy language[,]” we held that the construction favoring the injured individuals—

allowing the $190,000 award—prevailed (id. at 326). We emphasized that the insurer could

have avoided the dilemma “had the insurer simply drafted the policy to include the ‘subject

to’ language” used in the Insurance Law (id. at 327).

                                              III

       Children dividing a piece of cake often resort to, “you cut, I’ll choose,” as a way of

arriving at as fair a split as possible: the child cutting is given a strong incentive to make

the split perfectly even. The doctrine of contra proferentem derives from a similar idea:

the party drafting a contract knows that ambiguities will be resolved against it, giving it an

incentive to write as clear a contract as possible. Children want the cake split evenly;

purchasers of life insurance want the terms of coverage unambiguously set out. If a child

cuts the cake unevenly, it is fair that the other child gets the bigger piece. Next time, the

child will cut more evenly, or perhaps defer the cutting to another child. Next time, the

insurer will fix the ambiguity in the contract, so that future purchasers of its insurance will

better understand what they have purchased.

                                             -7-
                                          -8-                               SSM No. 32

       Of course, drafting a completely unambiguous insurance contract is harder than

halving a piece of cake. But for a business issuing hundreds of thousands of policies of

insurance, the cost of paying on an ambiguous contract term is modest when compared to

the overall efficiency in rewriting the contract to remove that ambiguity from all future

contracts. The doctrine of contra proferentem has enjoyed such longstanding and universal

adherence because it serves twin purposes: fairness and efficiency. The Court’s decision

serves neither.



On review of submissions pursuant to section 500.11 of the Rules, order affirmed, with
costs, in a memorandum. Chief Judge DiFiore and Judges Garcia, Singas, Cannataro and
Troutman concur. Judge Wilson dissents in an opinion, in which Judge Rivera concurs.


Decided February 10, 2022




                                          -8-